Title: To George Washington from James Duane, 9 May 1780
From: Duane, James
To: Washington, George


          
            My dear General.
            Philadelphia 9th May 1780
          
          I Judge of your Excellency’s Anxiety for the Fate of Charles Town by my own. When we have much at Stake Events, tho’ not very important, are interesting: I shall not therefore fail to give you every Intelligence which comes well authenticated from that Quarter tho’ it may probably often happen to be no more than a Repetition of your official Information. The President yesterday receivd dispatches with a Copy of a Letter from Mr Jervois, who is either paymaster or Commissary for the Detachment of the Army to the Southward, dated the 16th Ultimo; and it appear⟨s⟩ that our Cavalry under General Huger was surprized by the Enemy & sustaind a Loss of 20 men & 30 Horses: That this Success enabled the Enemy to head Cooper River, and take post on the North side, and that it will eventually compleat the blockade of the Town: That the Injury from their Operations against the Garrison is very inconsiderable; from the Land side having killed only a Woman & a Child and two Privates of the Virginia Line; & set on Fire three Houses: from the Water they have made no Attack. It is the Letter writer’s opinion that if the expected Reinforcement from North Carolina arrives in any Season, the Party of the Enemy posted on the North side of the River—separated as they are from their main body—must fall into our Hands: Mr Lawrence the late President to whom this Letter is addressed, observes that what Force cannot, Famine may effect But if the Town, as it is reported, is supplied with provisions for a Six Month’s Siege, and the Fire of the Enemy shoud not become much more formidable; the danger of a Reduction seems to be very remote. The Account adds—and it gives me pleasure—that Governour Rutledge & five of the Council have been prevailed on to quit the Town, in order to support a legal Government in the Country, and enforce Measures for opening and preserving a Communication with the Garrison; and that Mr Gadsden the Lieut. Governour with five of the Council remain in the Town. Sir Henry Clinton seems to have put every thing to the hazard in this Enterprize, and from the deliberate Caution of his Motions to bid

defiance to the whole power of the Southern States. God grant that he may have Reason to repent his Temerity.
          I am much concerned at the want of money in the military Chest and other Departments: Nothing in our power will be left undone to obtain a competent Supply: but it is to be feared that some distress is necessary to rouse the States to more decisive Exertions. We learn since my last that the new plan of Finance will be supported in Virginia as it already is to the Eastward. This ought to be the Endeavour of every Friend to our Cause. It is unavailing and fruitless to examine into its’ policy, or even to exclaim against the Injustice it may do to Individuals. Private opinion and private Interest must give way to publick Councils & the publick Safety; & it ought to be rememberd that in a Case of such difficulty and Embarrasment while some Remedy seemed to be indispensably necessary, None coud have been devised which woud not have been objectable.
          The Arrival of a Packet at New York we are informed has produced many dejected Countenances; but as this has been an invariable Remark on every such Event for three years we cannot be much elated. We have however All the Reason to be wished for this Reflectio⟨n⟩ that the Distresses of our Enemies bear a full proportion to our own; and that they cannot but feel the Strongest Apprehensions that the War must terminate in our favour.
          I congratulate your Excellency on the Arrival in Europe of Mr Jay & Mr Gerard; & of our gallant Friend the Marquiss La fayette in America. Mr Telfare and another Gentleman are Just arrived, & Col. Walton daily expected, as Delegates from Georgia.
          Be pleased to present my most respectful Compliments to Mrs Washington, the Gentlemen of the Committee, & of the Family: and to be assured that I am with all possible Esteem Respect and Attachment Dear Sir Your Excellency’s very Affectionate & most Obedient Servant
          
            Jas Duane
          
        